In Ry. Co. v. Sage, 43 Tex. Civ. App. 38, 94 S.W. 1074, it was held that the provision in the statute (article 2134, R.S. 1925) disqualifying a person as a juror who is biased in favor of or prejudiced against a party to the suit could not be treated as authority for holding a person biased in favor of or prejudiced against a witness in a case to be disqualified as a juror therein. It was held further, however, that under article 2144, R.S. 1925, prejudice against a witness would be sufficient cause for sustaining a challenge to a proffered juror, if the court was of the opinion that the prejudice was such as rendered such juror "an unfit person to sit on the jury."
In Makey v. Dryden (Tex.Civ.App.) *Page 709
128 S.W. 633, where two of the defendants were negroes, the Juror Chapman and the other jurymen were asked on their voir dire examination if they had any such prejudice against the negro race, "as would influence them in their deliberations as jurors in arriving at their verdict." Chapman and the other jurymen made no answer to the question, thereby indicating that they entertained no such prejudice, but, in the jury room while the jury were considering the case, Chapman declared, referring to the position of a juror who did not agree with him as to the effect of the testimony, that:
"It was a strange kind of a white man that would believe a nigger before he would a white man."
In holding that it was error not to grant a new trial because of the prejudice of the juror, the court said that Chapman's statement showed "beyond question [quoting] that he was prejudiced against the negro race to such an extent that he would not believe what a negro said when opposed to the statement of any white man," and added:
"If this is not prejudice against the race, we are at a loss as to what name to give it. It demonstrated his unfitness or inability to give defendants that fair trial which the law contemplates and seeks to accord to every person, black or white. This juror, instead of disclosing this prejudice when examined, as he should have done, suppressed it. That he would have been excluded from sitting on the jury had he disclosed it, no one can doubt for a moment."
We think the rulings made in the cases cited are correct, and that same furnish ample support for the action of the court granting appellee a new trial.
The judgment is affirmed.